435 F. Supp. 2d 1342 (2006)
In re AIR CARGO SHIPPING SERVICES ANTITRUST LITIGATION.
No. MDL 1775.
Judicial Panel on Multidistrict Litigation.
June 20, 2006.
Before WM. TERRELL HODGES, Chairman, JOHN F. KEENAN, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, Jr., KATHRYN H. VRATIL and DAVID R. HANSEN, Judges of the Panel.

TRANSFER ORDER
WM. TERRELL HODGES, Chairman.
This litigation currently consists of 23 actions listed on the attached Schedule A and pending in the following districts: eleven actions in the Eastern District of New York, seven actions in the District of *1343 District of Columbia, two actions in the Northern District of Illinois, and an action each in the Central District of California, the Southern District of Florida and the District of New Jersey.[1] Before the Panel is a motion, pursuant to 28 U.S.C. § 1407, brought by plaintiffs in seven actions in the District of District of Columbia for coordinated or consolidated pretrial proceedings of the actions in the District of District of Columbia.[2] No party opposes centralization. The District of District of Columbia is the favored transferee forum of plaintiffs in eight potential tag-along actions pending there, as well as plaintiffs in other districts.[3] Defendants,[4] along with several plaintiffs,[5] support transfer to the Eastern District of New York. Plaintiffs in two Northern District of Illinois actions and the potential tag-along action pending there, plaintiffs in two Southern District of Florida potential tag-along actions, and plaintiffs in the District of New Jersey action and the potential tag-along action pending there support transfer to the district in which their respective action is currently pending. Plaintiff in the Northern District of Illinois potential tag-along action alternatively supports transfer to the Southern District of Florida, should the Panel not transfer the actions to the Northern District of Illinois.
On the basis of the papers filed and hearing session held, the Panel finds that these 23 actions involve common questions of fact, and that centralization under Section 1407 in the Eastern District of New York will serve the convenience of the *1344 parties and witnesses and promote the just and efficient conduct of this litigation. The actions contain common allegations regarding, inter alia, a conspiracy among the various defendants to raise, fix, maintain, or stabilize the prices of fuel, security and insurance surcharges for air cargo shipping services. Plaintiffs bring claims under Section 1 of the Sherman Act, 15 U.S.C. § 1, and/or Section 4 of the Clayton Act, 15 U.S.C. § 15, on behalf of putative classes of purchasers of air cargo shipping services. Centralization under Section 1407 is necessary in order to eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the Eastern District of New York is an appropriate transferee forum for this litigation. Several defendants have a presence and conduct substantial business in the Eastern District of New York, and some relevant witnesses and documents may be located there. Moreover, this district provides a locale that is both easily accessible and enjoys the support of numerous parties to this litigation.
IT IS THEREFORE ORDERED that, pursuant to 28 § 1407, the actions listed on Schedule A and pending outside the Eastern District of New York are transferred to the Eastern District of New York and, with the consent of that court, assigned to the Honorable Carol Bagley Amon for coordinated or consolidated pretrial proceedings with the actions pending there and listed on Schedule A.

SCHEDULE A
MDL-1775  In re Air Cargo Shipping Services Antitrust Litigation
Central District of California
Printing Technologies, Inc. v. Deutsche
  Lufthansa., AG, et al., C.A. No. 2:06-1489
  District of District of Columbia
Niagara Frontier Distribution, Inc. v.
  Air France ADS, et al., C.A. No. 1:06-325
  Superior Jewelry Co. v. Air France
  ADS, et al., C.A. No. 1:06-333
  Richard Smith v. ACE Aviation Holdings,
  Inc., et al., C.A. No. 1:06-352
  International Sea & Air Shipping Corp.
  v. ACE Aviation Holdings, Inc., et al.,
  C.A. No. 1:06-374
  Americana Flower Brokers v. ACE Aviation
  Holdings, Inc., et al., C.A. No.
  1:06-375
  Topp, Inc. v. ACE Aviation Holdings,
  Inc., et al., C.A. No. 1:06-396
  Bacchus Technologies, LLC, etc. v. ACE
  Aviation Holdings, Inc., et al., CA. No.
  1:06-405
  Southern District of Florida
Lionheart Group, Inc. v. ACE Aviation
  Holdings, Inc., et al., C.A. No. 1:06-20553
  Northern District of Illinois
Sisimizi, Ltd. v. Air France-KLM, et
  al., CA. No. 1:06-1107
  Blumex U.S.A. Inc., et al. v. Air Canada,
  et al., CA. No. 1:06-1124
  District of New Jersey
Zucker's Gifts, Inc. v. Scandinavian
  Airline Systems, et al., C.A. No. 2:06-985
  Eastern District of New York
Fleurchem, Inc. v. British Airways, et
  al., C.A. No. 1:06-706
*1345
Animal Land, Inc. v. Air Canada, et al.,
  C.A. No. 1:06-725
  Joan Adams v. British Airways, et al.,
  C.A. No. 1:06-776
  Helen's Wooden Crafting Co. v. Air
  Canada, et al., CA. No. 1:06-827
  Rock International Transport, Inc. v.
  Air Canada, et al., C.A. No. 1:06-830
  ABM International, Inc. v. ACE Aviation
  Holdings, Inc., et al., C.A. No. 1:06-888
  Mamlaka Video v. Air Canada, et al.,
  C.A. No. 1:06-980
  Global Apparels Kenya (EPZ), Ltd. v.
  British Airways, PLC, et al., C.A. No.
  1:06-981
  ACS Associates USA, Inc. v. ACE Aviation
  Holdings, Inc., et al., C.A. No. 1:06-982
  Spraying Systems Co. v. ACE Aviation
  Holdings, Inc., et al., C.A. No. 1:06-984
  Mitchell Spitz, etc. v. Air France-KLM,
  et al., C.A. No. 1:06-997
NOTES
[1]  The Panel has been notified of 50 additional related actions pending in the following districts: 23 actions in the District of District of Columbia, fourteen actions in the Eastern District of New York, four actions each in the Central District of California and the Southern District of Florida, and an action each in the Northern District of California, the Northern District of Illinois, the District of New Jersey, the Eastern District of Pennsylvania and the District of South Carolina. These actions and any other related actions will be treated as potential tag-along actions. See Rules 7.4 and 7.5, R.P.J.P.M.L., 199 F.R.D. 425, 435-36 (2001).
[2]  There were originally two other Section 1407 motions filed, seeking transfer to the Central District of California or the Southern District of Florida. These two motions were withdrawn, and the moving plaintiffs shifted their support to the District of District of Columbia as their preferred transferee forum.
[3]  Also supporting transfer to the District of District of Columbia are plaintiffs in the Central District California action and three potential tag-along actions pending there, plaintiffs in seven Eastern District of New York actions and a potential tag-along action pending there, and plaintiffs in the Southern District of Florida action and a District of the South Carolina potential tag-along action.
[4]  Air Canada; ACE Aviation Holdings; AC Cargo LP; Air France-KLM Group; Air France; Air France ADS; Air France Cargo ADS; Air France-KLM Group ADS; Air France-KLM Cargo ADS; All Nippon Airways, Co., Ltd.; American Airlines Inc.; AMR Corp.; Asiana Airlines, Inc.; Atlas Air Worldwide Holdings, Inc.; British Airways PLC; Cargolux Airlines International S.A.; Cathay Pacific Airway's, Ltd.; International Air Transport Association; Japan Airlines International Co. Ltd.; KLM Royal Dutch Airlines; Korean Airlines Co., Ltd.; LAN Airlines S.A.; LAN Cargo S.A.; Nippon Cargo Airlines Co., Ltd.; Polar Air Cargo, Inc.; SAS AB; Scandinavian Airlines System; SAS Cargo Group A/S; Singapore Air Cargo PTE LTD; Singapore Airlines, Ltd.; UAL Corp.; United Airlines Cargo Inc.; United Airlines Inc.; and Virgin Atlantic Airways, Ltd.
[5]  Supporting transfer to the Eastern District of New York are plaintiffs in four actions and eight potential tag-along actions pending there, as well as plaintiff in the Northern District of California potential tag-along action. The Eastern District of New York is also the alternative transferee forum of plaintiffs in two Northern District of Illinois actions and two Eastern District of New York actions, should the Panel not transfer the actions to the Northern District of Illinois or the District of District of Columbia, respectively.